                 5:19-cv-02208-RBH                Date Filed 08/04/20          Entry Number 48           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                   Shad William Adams                                  )
                            Plaintiff                                  )
                         v.                                            )      Civil Action No.      5:19-cv-2208-RBH
    Mr. Bodiford, Sgt Bailey and Mr. Scheinsthul                       )
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of           %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
 other: This case is dismissed with prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

 decided by the Honorable Chief Judge R. Bryan Harwell who adopts the Report and Recommendation of the
Honorable Magistrate Judge Kaymani D. West, United States Magistrate Judge.


Date: August 4, 2020                                                         CLERK OF COURT


                                                                                                      s/Debbie Stokes
                                                                                         Signature of Clerk or Deputy Clerk
